 Case 3:15-cv-01749-DMS-AGS Document 418 Filed 05/26/20 PageID.14616 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10   PERSIAN GULF, INC.,                                   Case No.: 15-cv-1749-DMS-AGS
                                          Plaintiff,
11                                                         ORDER SETTING VIDEO
     v.                                                    CONFERENCE
12
     BP WEST COAST PRODUCTS, INC., et
13
     al.,
14                        Defendants.
15    Richard BARTLETT, et al., individually               Case No.: 18-cv-1374-DMS-AGS
      and on behalf of all others similarly                (consolidated with No. 18-cv-01377-
16
      situated,                                            DMS-AGS)
17
                                         Plaintiff,
                                                           ORDER SETTING VIDEO
18
      v.                                                   CONFERENCE
19
      BP WEST COAST PRODUCTS, INC.,
20
      et al.,
21
                                      Defendants.
22
23
            On May 28, 2020, at 4:00 p.m., the Court will hold a motion hearing. At the parties’
24
     request, the Court will conduct the hearing over the Zoom teleconference program. The
25
     Court will e-mail counsel of record an invitation and link allowing them to join the Zoom
26
     call. All participants are expected to devote their full attention to the hearing as though they
27
     were attending in person.
28

                                                       1
                                                                                   15-cv-1749-DMS-AGS
 Case 3:15-cv-01749-DMS-AGS Document 418 Filed 05/26/20 PageID.14617 Page 2 of 2



1          By May 27, 2020, the parties must email chambers with a list of participants for
2    each side, as well as backup phone numbers in the event there are technical problems with
3    Zoom. Participants must connect to the conference five minutes before the scheduled start
4    time. Participants are encouraged to familiarize themselves with the Zoom program before
5    the status conference and to contact chambers at efile_Schopler@casd.uscourts.gov if they
6    have any questions.
7    Dated: May 26, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             15-cv-1749-DMS-AGS
